Title: To Thomas Jefferson from John Adams, 4 August 1785
From: Adams, John
To: Jefferson, Thomas



My dear Sir
Grosvenor Square Augt. 4. 1785.

Yesterday our Friend Mr. Short arrived. Mr. Dumas had never any Commission from Congress, and therefore can have no Title under the United States. He never had any other Authorization than a Letter from Dr. Franklin and another from the Committee of Secret Correspondence, in the year 1775. I wish he had a regular Commission. I direct my Letters to Monsieur C. W. F. Dumas a la Haye, only. I should advise you to allow Mr. Short a Guinea a day except Sundays, which will amount to something near your Ideas.
Houdons Life may be insured for five Per Cent, two for the Life and three for the Voyage. I mentioned it at Table with several Merchants; they all agreed that it would not be done for less. But Dr. Price, who was present undertook to enquire and inform me. His answer is, that it may be done at an office in Hackney for five Per Cent. He cannot yet say for less, but will endeavour to reduce it a little. You may write to the Doctor to get it done, and he will reduce it, if possible. I will let you know by Mr. Short, how far I have ventured in conformity to the Propositions you inclose, knowing your sentiments before, but I think we had better wait sometime before we propose them any where else.

Mr. Samuel Watson a Citizen of the U. States, and settled at Charlestown S.C. as a Merchant, sailed from thence about two years ago, for the Havannah, and has not been heard of since, till lately a Gentleman from the Havannah has reported that a Mr. Watson from Charlestown was taken in the Bay of Mexico and carried into Carthagena, from thence sent to the Castle of St. Juan, de Ullua la Vera Cruz and afterwards sent to Trascala, where it is supposed he is at present. His Father and numerous Relations are very anxious for his Fate, and earnestly beg that you would interest yourself with the Comte D’Aranda and Mr. Charmichael for his Release, but if that cannot be had in full that you would endeavour to procure his removal to old Spain, that his Friends may hear from him, and gain Intelligence respecting the Property he may have left in Carolina. I have written to Charmichael, and intend to speak to Don Del Campo.
Pray send me the Arrêt against English Manufactures and every other new Arrêt, which may any Way affect the United States. It is confidently given out here that our Vessells are not admitted into the French W. Indias. Has there been any new Arret, since that of August 1784? Can you discover the Cause, of the great Ballance of Exchange in favour of England, from France, Spain, Holland, &c. as well as America? And whether this Appearance of Prosperity will continue? I think that at the Peace, the British Merchants sent their Factors abroad with immense quantities of their Manufactures, the whole Stock they had on hand. These Factors have sold as they could, and bought Remittances especially Bills of Exchange as they could, i.e. very dear, so that the loss on the Exchange is that of the British Merchant, and consequently that this appearance is not so much in favour of England. Spain I expect will follow the Example of France in prohibiting Brit. Manufactures, at least if Del Campo does not make a commercial Treaty with Woodward who is appointed to treat with him. But the Diplomaticks are of opinion nothing will be done with him, nor with Crawford. The two Years expire in January. If Crawford is likely to do any Thing be so good as to let me know it.
The words “Ship and Sailor,” still turn the Heads of this People. They grudge to every other People, a single ship and a single seaman. The Consequence of this Envy, in the End, will be the loss of all their own. They seem at present to dread American Ships and Seamen more than any other. Their Jealousy of our Navigation  is so strong, that it is odds if it does not stimulate them to hazard their own Revenue.
I am, my dear Sir, with Sincere Esteem your Friend,

John Adams

